Citation Nr: 0327750	
Decision Date: 10/16/03    Archive Date: 10/28/03	

DOCKET NO.  02-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right leg disability, to include stasis dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which determined that new and material evidence 
to reopen a previously denied claim for service connection 
for a right leg disability had not been submitted.

In May 2003 the veteran appeared in Washington, D.C., and 
proffered testimony before the undersigned Veterans Law Judge 
at a personal hearing on appeal.  A transcript of the 
veteran's testimony has been associated with his claims file.  



FINDINGS OF FACT

1.  Service connection for residuals of a right leg injury 
with stasis dermatitis was denied by a Board decision in 
January 1986; a subsequent RO rating decision in May 1990 
found that new and material evidence to reopen the veteran's 
claim had not been submitted; an appeal to this determination 
was not perfected by the veteran.  

2.  The additional evidence received since the May 1990 
rating decision is new and bears directly and substantially 
upon the specific matter under consideration (i.e. whether a 
right leg disability was incurred in or aggravated by 
service) and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

The evidence received since the May 1990 rating decision, 
which denied the veteran's attempt to reopen his claim for 
service connection for a right leg disability, to include 
stasis dermatitis, which is final, is new and material; and 
the claim for this benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement for a claimant to submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but does 
not require to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c)-(d) (2003).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).  

In this case, the record reflects that, by the appeal rating 
decision, the statement of the case and correspondence with 
the veteran, the veteran and his representative have been 
notified of law and regulations governing the veteran's 
request to reopen his claim for service connection for a 
right leg disability, and the reasons for the determination 
made regarding his application.  In a letter dated in 
September 2001, the veteran and his representative were 
informed of VA's obligations to notify and assist claimants 
under the VCAA, and they were notified of what records VA 
would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
request to reopen his previously denied claim.  A detailed 
review of this letter indicates that it might be deficient 
and that it may potentially violate the recent decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept 22, 
2003).  Given the favorable decision below on the veteran's 
request to reopen his previously denied claim, however, the 
Board concludes that the veteran is not prejudiced by the 
language found in this letter.

Moreover, VA has made reasonable efforts to obtain all 
available relevant records.  Specifically, the information 
and evidence that has been associated with the claims file 
consists of service administrative records, VA outpatient 
treatment records and a report of a VA examination afforded 
the veteran in July 1985.  Moreover, statements from the 
veteran's private physician and acquaintances of the veteran 
as well as hearing testimony provided that the veteran have 
additionally been associated with the claims file.  The 
veteran has been afforded an opportunity to present evidence 
and argument at hearings on appeal in connection with his 
current claim.  Thus, on review of the record the Board is 
satisfied that the veteran has received adequate notice and 
that the information and evidence necessary for a fair 
adjudication of the issue on appeal has been properly 
developed and associated with the claims file.  Thus, the 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Accordingly, the issue of 
whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right leg disability, is ready for appellate 
review.



New and Material Evidence

At the outset, the veteran is seeking to reopen his claim for 
entitlement to service connection for a right leg disability.  
The Board initially denied the referenced claim in January 
1986.  In a statement dated August 7, 2001, and presumably 
received by the RO shortly thereafter, the veteran filed his 
current application to reopen his previously denied claim.  
Therefore, his application to reopen that claim is presumed 
to have been initiated prior to August 29, 2001, the 
effective date of the amended section 3.156, which redefines 
the term "material evidence" for the purpose of determining 
if a previously denied claim can be reopened.  Compare 
38 C.F.R. § 3.156(a) (2003) with 38 C.F.R. § 3.156(a) (2001).  

In this case, the original claim for service connection for 
residuals of a right leg injury was denied by a Board 
decision in January 1986.  That decision was predicated on a 
finding that an injury to the veteran's right leg in service 
was acute and transitory and resolved without post service 
residual disability.  Thereafter, the RO entered a rating 
decision in May 1990 determining that additional evidence 
received since the January 1986 Board decision was not new 
and material such as to reopen the veteran's claim for 
service connection for residuals of a right leg injury.  In 
essence, the RO determined at that time that the evidence did 
not establish that the veteran had an existing right leg 
disability incurred in or aggravated by his military service.  
Because the veteran did not perfect an appeal of this adverse 
determination by the RO, it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (c); 38 C.F.R. 
§§ 3.104(a), 20.202, 20.302, 20.1103.  

With respect to a claim, that has been finally disallowed the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, cumulative or 
redundant, and which by itself or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155F.3d. 1356 (Fed. Cir. 
1998).  

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of this claim on any basis, in this case, the RO 
decision in May 1990.  

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the January 1986 Board 
decision showed that in March 1984 the veteran presented to a 
VA outpatient treatment clinic with complaints of swelling in 
his legs, which he reported began as a leg injury in service.  
The veteran's private physician in statements dated in March 
and April 1984 reported that the veteran suffered from severe 
vascular insufficiency of both legs.  Statements from a long 
time acquaintance of the veteran stating that the veteran 
injured his right leg in service and was casted for eight 
weeks as well as a statement from the veteran's employer, 
dated in March 1985 reported that he had known the veteran 
had a problem with his right leg for the past 28 years and 
reported a VA examination in July 1985 diagnosing residuals 
of a right ankle injury, manifested by thickening of the soft 
tissues around the right ankle and the dorsal aspect of the 
right foot were also of file.  On the July 1985 VA 
examination the veteran reported sustaining an injury to the 
right ankle, foot, and lower leg playing basketball in 
service and undergoing a resulting operation in service on 
the dorsal aspect of the right foot.  

On the basis of the evidence summarized above the Board in 
January 1986, as noted above, found that the veteran injured 
his right leg in service, the nature and extent of which was 
unknown due to the absence of his service medical records, 
but that the injury was acute and transitory without any 
discernible residuals.  

In December 1988 Morning Reports from the Brooks Army Medical 
Center, dated in October 1954 and December 1954, were 
received.  These records show the veteran was apparently 
hospitalized on October 27, 1954, and discharged from 
hospitalization on December 3, 1954.  The reason for the 
veteran's hospitalization is not recorded.  

In a May 1990 rating decision, the RO determined that the 
evidence summarized above and received since the January 1986 
Board decision was not new and material and, thus, 
insufficient to reopen the veteran's previously denied claim.  

Evidence associated with the veteran's claim file since the 
May 1990 rating decision consists of a June 1984 decision by 
an Administrative Law Judge with the Social Security 
Administration (SSA) awarding the veteran disability 
insurance benefits, and testimony proffered by the veteran at 
personal hearings on appeal in February 2002 and May 2003.  

At his hearing in May 2003 the veteran testified that he 
injured his right leg playing basketball while on active 
duty, tore the ligaments in his right foot, and was casted 
for approximately five weeks for his injury by service 
physicians.  He further testified that he did not seek 
treatment for his leg following his service discharge but 
that he continued to have problems with his right leg 
following service that have been continuous since his service 
separation.  

The veteran has testified under oath concerning the onset of 
his right leg injury in service and continuation of symptoms 
thereafter.  This testimony is presumed credible for the 
purpose of considering whether it is new and material.  As 
noted above, for purposes of making such a determination the 
credibility of newly submitted evidence is to be presumed.  
The United States Court of Appeals for Veterans Claims has 
held when the determinative issue involves continuity of 
symptomatology, which was not previously provided with the 
original claim, it provides a direct link between the 
veteran's active service and the current state of his 
condition.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  
The veteran's testimony summarized above meets this test.  
This evidence is new and material as it is neither cumulative 
nor redundant and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  

Therefore, the Board finds that the evidence submitted since 
the May 1990 determination is new and material.  The claim 
for entitlement to service connection for a leg injury and 
stasis dermatitis of the right leg is therefore reopened, and 
the merits of the veteran's claim must be addressed in light 
of all the evidence of record.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right leg disability, 
to include stasis dermatitis, is reopened.  To this extent, 
the appeal is granted.


REMAND

In light of the action taken above, the Board notes a de novo 
review of the veteran's claim for service connection for 
residuals of a right leg injury and stasis dermatitis of the 
right leg is required.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, the RO should obtain for association 
with the veteran's claims file records upon which the SSA 
based its decision in June 1984 to award the veteran 
disability insurance benefits.  In addition, an examination 
should be provided to the veteran.  See 38 C.F.R. § 3.159(c) 
(4) (2003).  

A review of the record indicates that the veteran reported 
that he was in receipt of Social Security Administration 
(SSA) benefits.  However, it does not appear that these 
records have not been associated with the record on appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b) (1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
38 C.F.R. § 3.159(b) (1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to procure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  In doing so, the 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for a right leg 
disability, including stasis dermatitis, 
since his discharge from active military 
service.  Obtain records from each health 
care provider the veteran identifies.  
The RO should also ask the veteran to 
submit any medical evidence, which tends 
to show that his right leg disability, 
including stasis dermatitis, originated 
during service or is otherwise causally 
related to any incident of service.

3.  The RO should obtain and associate 
with the claims file records upon which 
the SSA based its decision to award 
disability benefits to the veteran.  If 
the search for the mentioned records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.  

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present right 
leg disability, to include stasis 
dermatitis.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests 
should be accomplished, and all 
clinical findings should be reported 
in detail.

In addition, based on the 
examination results, review of the 
veteran's pertinent medical history, 
and with consideration of sound 
medical principles, the examiner is 
asked to provide the following 
opinion:  whether it is at least as 
likely as not that a right leg 
disability, to include stasis 
dermatitis, originated in service or 
is otherwise etiologically related 
to any incident of service.

The examination report should set 
forth the complete rationale for the 
opinions expressed and conclusions 
reached, in a typewritten report. 

5.  Then, the RO should adjudicate on the 
merits the issue of entitlement to 
service connection for a right leg 
disability, to include stasis dermatitis, 
in light of all pertinent evidence and 
legal authority.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a supplemental statement of the case and be 
afforded the appropriate opportunity to respond.  Thereafter, 
subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                       
____________________________________________
	DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 



